DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, is/are filed on 1/7/2021 are currently pending. Claim(s) 1-7 is/are rejected.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS (US 20140144825 A1) in view of SCALESE (US 6702134 B2).


    PNG
    media_image1.png
    646
    376
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    281
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    718
    media_image3.png
    Greyscale

Regarding claim 1, ELLIS teaches a column comprising: 
a tube (20); and
a plug (28) having an outer pipe (38 – outer cylinder), wherein
the plug comprises an inner pipe (48) that is provided in an interior of the outer pipe, 
the tube comprises a rib (34 - threads) that projects from an outer side of the tube, 
the outer pipe comprises an inner circumference larger than the outer side of the tube, and a hook (36) that projects from the inner circumference of the outer pipe, and
the tube is inserted in the inner circumference of the outer pipe, and the plug is mounted on an opening of the tube by engagement of the hook with the rib [0012]-[0014], [0019] to [0043]; figs. 1 to 15. The reference does not teach a seal that projects from an outer side of the inner pipe. However, these are very common in similar closure systems would be readily found obvious. 

    PNG
    media_image4.png
    599
    504
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    626
    605
    media_image5.png
    Greyscale

In the analogous art of inner and outer pipe closure systems, SCALESE teaches a closure system that for closing containers (vessels) (abs).  The reference teaches a tube (20); and a plug (40) having an outer pipe (42), wherein the plug comprises an inner pipe (44) that is provided in an interior of the outer pipe,  the tube comprises a rib (31) that projects from an outer side of the tube. The reference further teaches a seal (50) projects from an outer side of the inner pipe (fig. 5) which merely provides a snug, interference fit prevent fluid leakage (C7/7-57). It would have been obvious to one of ordinary skill to have used teachings of SCALESE in ELLIS for the aforesaid advantage. 
Regarding claim 2, ELLIS teaches wherein an inner circumference of the tube has the largest opening area in the opening relative to the end (24), and a sectional area (top area reduces toward 24) orthogonal to an axis of the tube reduces as separating from the opening in the axial direction of the tube (fig. 1, inner surface of tube 20).
Regarding claim 5, ELLIS teaches a first filter (26) provided in contact with a surface located on an inner side of the tube in a bottom of the inner pipe in a state in which the plug is mounted on the tube [0047].
.
Claim(s) 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS (US 20140144825 A1) in view of SCALESE (US 6702134 B2) and KINOSHITA (JP 2010014545 A – machine translation).

    PNG
    media_image6.png
    511
    392
    media_image6.png
    Greyscale

 Regarding claims 3-4 ELLIS does not teach the tube has a bottom, and has a groove on a surface located an inner side of the tube in a bottom surface of the tube.
However, KINOSHITA teaches it has a grooves 9 and 10 on the bottom surface located on the surface side, and has a first filter 6 on the upper surface of the column. The grooves ensures the fluid is evenly spread out around the perimeter (p. 2-3).  It would have been obvious to one of ordinary skill to have included the teachings of KINOSHITA into ELLIS for the aforementioned advantage. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777